DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Response to Amendment
The amendment filed on 30 September 2020 has been entered.

Response to Arguments
Applicant's arguments filed 30 September 2020 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Lukkarinen, Yamada and Kondo fails to describe "the three associated holes in the frame through which the respective reference threaded rod, the adjustment threaded rod and the third pivoting threaded rod .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen et al. (US 5,260,857) in view of Yamada et al. (US 5,003,436) and Kondo (US 2014/0286692 A1).
With respect to claim 1:	Lukkarinen teaches “A lighting and/or signaling device (10), for an automobile (title), the device comprising at least one optical module for emission of a light beam in the forward direction along a horizontal axis of emission (14), which is mounted on a support (see Fig. 2) arranged on a frame (12) extending in a transverse plane which is generally orthogonal to the axis of emission (see Fig. 1), the support being mounted in adjustable manner on the frame by means of a sighting mechanism (20) which adjusts the inclination angle of the axis of emission of the optical module (column 2 lines 55-
Lukkarinen does not specifically teach “the at least two threaded rods comprise: one reference threaded rod carrying a spherical reference nut whose active face cooperates with a complementary spherical reference bearing surface of a truncated spherical profile, wherein at least one adjustment threaded rod which carries a spherical adjustment nut whose active face cooperates with a complementary cylindrical adjustment bearing surface of a truncated cylindrical profile, wherein the reference threaded rod is mounted so that it rotates with respect to the frame about a center of rotation corresponding to the center of the spherical reference bearing surface, and the pivoting axis is orthogonal to an axis of the cylindrical adjustment bearing surface of the at least one adjustment threaded rod” or 
However, Kondo teaches “at least one adjustment threaded rod (10) which carries a spherical adjustment nut (10a) whose active face cooperates with a complementary cylindrical adjustment bearing surface (11a) of a truncated cylindrical profile, wherein the reference threaded rod is mounted so that it rotates with respect to the frame about a center of rotation corresponding to the center of the spherical reference bearing surface (paragraph 24), and the pivoting axis is orthogonal to an axis of the cylindrical adjustment bearing surface of the at least one adjustment threaded rod (paragraphs 26, 29)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Lukkarinen by replacing one of the spherical adjustment bearing surfaces with the cylindrical adjustment bearing surface as Kondo suggests in order to avoid the staggering/deformation problem Kondo associated with spherical adjustment surfaces (Kondo paragraphs 7-8, 11).
However, Kondo teaches a complementary bearing surface of linear pivoting profile 11b.
It would have It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Lukkarinen by also using a linear bearing surface of Kondo in order to help hold the spherical pivoting nut in it’s socket (Kondo paragraph 34).

It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Lukkarinen by using a threaded reference rod as Yamada suggests so that it can be mounted to the frame (Yamada paragraph 46-53).
With respect to claim 3:	Lukkarinen does not specifically teach “wherein the complementary bearing surface of linear profile comprises two rectilinear support ribs situated on either side of the spherical pivoting nut”.
Kondo teaches “wherein the complementary bearing surface of linear profile comprises two rectilinear support ribs situated on either side of the spherical pivoting nut (see Fig. 6)”.
With respect to claim 4:	Lukkarinen teaches “wherein the line passing through the centers of the active surfaces of the spherical reference nut and the spherical adjustment nut extends in a horizontal plane (plane of the page in Fig. 1) for adjusting the inclination of the axis of emission of the optical module (column 2 lines 47-59)”.
With respect to claim 5:	Lukkarinen teaches “wherein the line passing through the centers of the active surfaces of the spherical reference nut and the spherical adjustment nut extends in a vertical plane (plane of the page in Fig. 2) for adjusting the inclination of the axis of emission of the optical module (column 2 lines 60-63)”.
With respect to claim 6:	Lukkarinen teaches “wherein the pivoting axis is orthogonal to the line passing through the centers of the active surfaces of the spherical reference nut and the spherical adjustment nut (see Fig. 1)”.

With respect to claim 8:	Lukkarinen teaches “wherein the support comprises a planar fixation wing extending in a plane generally orthogonal to the axis of emission and carrying the threaded rods extending longitudinally backward from a rear face of this fixation wing (see Fig. 2)”.
With respect to claim 9:	Lukkarinen teaches “wherein the fixation wing comprises a front face carrying at least one component of the optical module (see Fig. 2; the part extending between 16 and 54)”.
With respect to claim 10:	Lukkarinen teaches “wherein the support comprises a board extending to the front from the fixation wing and carrying at least one component of the optical module (see Fig. 2; the part extending to and carrying 14)”.
With respect to claim 11:	Lukkarinen is silent as to “wherein the support is made as a single piece by molding”.
However, in the past the courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)(B) unless there is evidence of unexpected results, and that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113(I).  In the present case Lukkarinen differs from the 
With respect to claim 12:	Lukkarinen teaches “wherein the frame is a plate in which the holes are formed and which is bounded by the rear face and by a front face (see Figs. 1, 2)”.
With respect to claim 13:	Lukkarinen teaches “wherein the plate extends in a plane generally parallel to the fixation wing (see Figs. 1, 2)”.
With respect to claim 14:	Lukkarinen is silent as to “wherein the frame is made as a single piece by molding”.
However, in the past the courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see MPEP 2144.04(V)(B) unless there is evidence of unexpected results, and that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113(I).  In the present case Lukkarinen differs from the invention only in that they do not bother to describe the structure of the frame beyond what is shown in the Figures, and so are silent as to how the frame is made, or in how many pieces.  However, in light of the legal precedent cited above, both of these distinctions are 
With respect to claim 25:	Yamada teaches annular faces 9a, 11, and 11 of threaded rods 9, 10, and 10, used as flanges to mount said rods to rear wall 4 in the same vertical plane (Figs. 2, 3).
It would have been obvious at the time of the invention for one of ordinary skill in the art to use flanges such as those taught by Yamada in order to mount each rod to the rear wall (see column 4 lines 27-44, column 5 lines 6-13).  The annular faces extending in the same vertical plane is a corollary to the rear wall being flat (since the annular faces are flush with it), which as Yamada shows (Figs. 2, 3) is a configuration known in the art to be suitable for the purpose of housing a headlight.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen, Yamada, and Kondo as applied to claim 1 above, and further in view of Choi et al. (US 2009/0154190 A1).
With respect to claim 15:	Lukkarinen does not specifically teach “wherein the optical module comprises: either an assembly of a collector disposed to collect the light emanating from a light source, a bending element having a cutting edge so as to let pass only a portion of the beam coming from the collector and to thus produce a corresponding light beam and its cutoff, and a reflector disposed to emit the corresponding light beam in the forward direction; or an assembly of a collector disposed to collect the light emanating from a light source, a bending element having at least one cutting edge so as to let pass only a portion of the beam coming from the collector and to emit the corresponding light beam and its cutoff, and a lens disposed to focus the light beam coming from the collector; 
However, Choi teaches “wherein the optical module (170) comprises: either an assembly of a collector disposed to collect the light emanating from a light source, a bending element having a cutting edge so as to let pass only a portion of the beam coming from the collector and to thus produce a corresponding light beam and its cutoff, and a reflector disposed to emit the corresponding light beam in the forward direction; or an assembly of a collector disposed to collect the light emanating from a light source (160), a bending element having at least one cutting edge so as to let pass only a portion of the beam coming from the collector and to emit the corresponding light beam and its cutoff (130), and a lens disposed to focus the light beam coming from the collector (120); or a reflector having a complex surface configured to collect the light emanating from a light source and to emit in the forward direction the corresponding light beam having a cutoff”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the optical module of Choi’s structure in Lukkarinen’s lighting device due to the art recognized suitability of such a module to provide a low-beam lighting distribution (Choi paragraph 36).
With respect to claim 16:	Choi teaches “wherein the optical module comprises a cooling device (140) which directly or indirectly is in contact with the support (100)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to use the heat sink taught by Choi in order to dissipate heat (Choi paragraph 36).
With respect to claim 17:	Choi teaches “wherein the optical module comprises at least one light source in the form of at least one light emitting diode (paragraph 36).
.

Claims 18-21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen, Yamada, and Kondo as applied to claim 1 above, and further in view of Kim (US 7,931,395 B2).
With respect to claim 18: Lukkarinen in view of Yamada and Kondo teaches “a lighting and/or signaling assembly, especially for an automobile (see above), comprising at least: a first device according to claim 1 for emission of a first light beam in the forward direction along a horizontal axis of emission (see above)”.
Lukkarinen in view of Yamada andKondo does not specifically teach “a second device according to claim 1 for emission of a second light beam in the forward direction along a horizontal axis of emission, a first support of the first device and a second support of the second device being arranged with respect to each other on a common frame extending in a transverse plane generally orthogonal to the axes of emission, the first support and the second support being mounted in adjustable manner on the common frame via a first sighting mechanism and a second sighting mechanism, respectively”.
However Kim teaches a lighting and/or signal assembly 100 comprising first and second devices 110 for emission of first and second light beams in a forward direction along a horizontal axis (LI, L2) the first support of the first device and the second support of the second device being arranged with respect to each other on a common frame extending in a transverse plane generally orthogonal to the axes of emission (120), the first support and the second support being mounted in adjustable manner on the common frame by means of 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Lukkarinen in view of Yamada and Kondo with the second device and sighting mechanism taught by Kim in order to provide sufficient light distribution (Kim column 1 lines 23-29) and to be able to individually aim the lamps so that their light distributions match up (Kim column 6 lines 12-25).
With respect to claim 19: Kim teaches “wherein the first sighting mechanism locks in position the first support with respect to the common frame (column 4 lines 64-67)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to lock the first support in place if it is unwanted to aim the first optical module separately from the others (Kim column 4 line 59 to column 5 line 11).
With respect to claim 20: Lukkarinen teaches “wherein each threaded rod of the first sighting mechanism comprises a shoulder (62) which bears longitudinally against an opposite portion of a front face of the common frame (32)”.
With respect to claim 21: Kim teaches “wherein the second sighting mechanism adjusts the longitudinal position of the second support with respect to the common frame, along a direction parallel to the second axis of emission (column 4 lines 16-26)”.
The motivation to combine is the same as in claim 18.
With respect to claim 23: Kim teaches “wherein the assembly comprises a third device according to any one of the preceding claims for emission of a third light beam in the forward direction along a horizontal axis of emission, a third support of the third device being disposed on the common frame, and being mounted in adjustable manner on the common frame via a third sighting mechanism whose design is identical to that of the second sighting mechanism (see Fig. 5)”.

With respect to claim 24: Kim teaches “wherein the first device is disposed transversely between the second and third devices (see Fig. 5)”.
The motivation to combine is the same as in claim 23.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen, Yamada, Kondo, and Kim as applied to claims 1, 18, 21 above, and further in view of Morette (US 4,580,202).
Lukkarinen does not specifically teach “wherein each threaded rod of the second sighting mechanism extends through a spring which is mounted compressed longitudinally between the second support and the common frame”.
However, Morette teaches “wherein each threaded rod of the second sighting mechanism (23) extends through a spring (30) which is mounted compressed longitudinally between the second support (2a) and the common frame (25)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Lukkarinen with the spring of Morette in order to provide the lighting device with a degree of resiliency to absorb shocks to the lighting device (Morette column 5 lines 12-18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875